Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made as of this                      day of April, 2020,

B E T W E E N:

VILLAGE FARMS INTERNATIONAL, INC., a corporation existing under the Canada
Business Corporations Act

(the “Corporation”)

- and -

∎ [Name of director/officer]

(the “Indemnified Party”)

RECITALS:

 

A.

The Canada Business Corporations Act (the “CBCA”) permits, and in some cases
requires, the Corporation to indemnify individuals who are or were directors and
officers of the Corporation, or who act or acted at the Corporation’s request as
directors or officers or in a similar capacity of other entities (an “Other
Entity”, a term which, for the purposes of this indemnification agreement (the
“Agreement”) shall include a corporation or other entity that becomes an Other
Entity in the future). In this Agreement:

 

  (i)

all such individuals, including those acting in a capacity similar to a director
and/or officer of an Other Entity, are referred to as “Directors” and
“Officers”, respectively, and the phrase “Director and Officer” means an
individual who is or was either, or both, a Director and/or an Officer;

 

  (ii)

unless the context otherwise requires, words importing the singular include the
plural and vice versa and words importing gender include all genders; and

 

  (iii)

unless otherwise indicated, references to sections are to sections in this
Agreement;

 

B.

The Corporation’s By-Laws require the Corporation to indemnify Directors and
Officers;

 

C.

It is generally agreed that, because of the uncertainties in relying upon an
indemnity in a corporation’s by-laws, it is desirable for Directors and Officers
to obtain a contractual indemnity from the corporations they serve;

 

D.

It is in the best interests of the Corporation to attract and retain responsible
and capable Directors and Officers, and the entering into of an agreement
containing broad indemnification provisions of the kind contained in this
Agreement is of vital importance to achieving these goals. Accordingly, the
Corporation and the Indemnified Party wish to enter into this Agreement, and in
so doing affirm that they intend that all the provisions of this Agreement be
given legal effect to the full extent permitted by applicable law.



--------------------------------------------------------------------------------

NOW THEREFORE in consideration of the sum of $1.00 now given by the Indemnified
Party to the Corporation, and of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties agree as follows:

 

1.

Subject to sections 2 and 3, the Corporation agrees to indemnify and save
harmless the Indemnified Party:

1.1    from and against all costs, charges and expenses reasonably incurred by
the Indemnified Party in respect of any civil, criminal, administrative,
investigative or other proceeding to which the Indemnified Party is involved by
reason of being or having been a Director and Officer; and

1.2    from and against all liabilities, damages, costs, charges and expenses
whatsoever that the Indemnified Party may sustain or incur as a result of
serving as a Director and Officer in respect of any act, matter, deed or thing
whatsoever made, done, committed, permitted or acquiesced in by the Indemnified
Party as a Director and Officer, whether before or after the effective date of
this Agreement.

 

2.

Indemnification under section 1 shall be made only if the Indemnified Party:

2.1    acted honestly and in good faith with a view to the best interests of
either the Corporation or the Other Entity, as the case may be; and

2.2    in the case of a criminal or administrative proceeding that is enforced
by a monetary penalty, the Indemnified Party had reasonable grounds for
believing that the Indemnified Party’s conduct was lawful.

Sections 2.1 and 2.2 are referred to in this Agreement as the “Standards of
Conduct”.

 

3.

In respect of an action by or on behalf of the Corporation or an Other Entity to
procure a judgment in its favour to which the Indemnified Party is made a party
by reason of being or having been a Director and Officer of the Corporation or
the Other Entity, indemnification under section 1, including the making of
Expense Advances under section 7, shall be made only after obtaining approval of
the court having jurisdiction.

 

4.

For the purposes of this Agreement:

4.1    “proceeding” shall include a claim, demand, suit, action, proceeding or
investigation, whether anticipated, threatened, pending, commenced, continuing
or completed, and any appeal or appeals therefrom;



--------------------------------------------------------------------------------

4.2    “costs, charges and expenses” shall include:

4.2.1    subject to section 10, an amount paid to settle an action or satisfy a
judgment, except in respect of an action to which section 3, above, is
applicable;

4.2.2    a fine, penalty, levy or charge paid to any domestic or foreign
government (federal, provincial, state, municipal or otherwise) or to any
regulatory authority, agency, commission or board of any domestic or foreign
government, or imposed by any court or any other law, regulation or rule-making
entity having jurisdiction in the relevant circumstances (collectively, a
“Governmental Authority”), including as a result of a breach or alleged breach
of any statutory or common law duty imposed on directors or officers or of any
law, statute, rule or regulation or of any provision of the articles, by-laws or
any resolution of the Corporation or an Other Entity;

4.2.3    an amount paid to satisfy a liability arising as a result of the
failure of the Corporation or an Other Entity to pay wages, vacation pay and any
other amounts that may be owing to employees or to make contributions that may
be required to be made to any pension plan, retirement income plan or other
benefit plan for employees or to remit to any Governmental Authority payroll
deductions, income taxes or other taxes, or any other amounts payable by the
Corporation or an Other Entity; and

4.2.4    legal costs on a solicitor and his own client basis, including those
incurred in enforcing the Indemnified Party’s rights under this Agreement; and

4.3    the Indemnified Party shall be considered to be “involved” in any
proceeding if the Indemnified Party has any participation whatsoever in such
proceeding, including merely as a witness.

 

5.

Upon the Indemnified Party becoming aware of any proceeding which may give rise
to indemnification under this Agreement, the Indemnified Party shall give
written notice to the Corporation, directed to its Chief Executive Officer, as
soon as is practicable, provided, however, that failure to give notice in a
timely fashion shall not disentitle the Indemnified Party to indemnification
unless the Corporation suffers actual prejudice by reason of the delay.

 

6.

The Corporation may conduct any investigation it considers appropriate of any
proceeding of which it receives notice under section 5, and shall pay all costs
of that investigation.

 

7.

The parties wish to facilitate the payment by the Indemnified Party of ongoing
costs in connection with matters for which indemnification under this Agreement
is provided. Accordingly, the parties agree as follows:

7.1    subject to section 7.2 below, the Corporation shall, upon demand, make
advances (“Expense Advances”) to the Indemnified Party of all reasonable amounts
for which the Indemnified Party seeks indemnification under this Agreement
before the final



--------------------------------------------------------------------------------

disposition of the relevant proceeding. In connection with such demand, the
Indemnified Party shall provide the Corporation with a written affirmation of
the Indemnified Party’s good faith belief that the Indemnified Party has met the
Standards of Conduct, along with sufficient particulars of the costs, charges
and expenses to be covered by the proposed Expense Advance to enable the
Corporation to make an assessment of its reasonableness;

7.2    the Corporation shall have no obligation to make Expense Advances to the
Indemnified Party unless and until a majority of those members of the
Corporation’s board of directors who have no interest in the relevant
proceeding, authorize the making of such advances to the Indemnified Party. The
board of directors may, before authorizing Expense Advances, retain independent
counsel or make any inquiries it considers appropriate in the circumstances for
the purpose of confirming the Indemnified Party’s compliance with the Standards
of Conduct and entitlement to indemnity. The board of directors shall have
discretion in deciding whether or not to authorize such advances, but shall
exercise its discretion reasonably, in light of all relevant circumstances, and
in good faith; and

7.3    the Indemnified Party shall repay to the Corporation, upon demand, all
Expense Advances if and to the extent that it is determined, either by the
Corporation’s board of directors or by a court of competent jurisdiction, that
the Indemnified Party had not met the Standards of Conduct or is otherwise not
entitled to indemnification.

 

8.

The indemnities in section 1 shall not apply in respect of any proceeding
initiated by the Indemnified Party against:

8.1    the Corporation or an Other Entity, unless it is brought to establish or
enforce any right under this Agreement;

8.2    any Director or Officer unless the Corporation or the Other Entity, as
the case may be, has joined in or consented to the initiation of such
proceeding; or

8.3    any other corporation, partnership, trust, joint venture, unincorporated
entity or person, unless it is a counterclaim.

 

9.

The Corporation shall be entitled to participate, at its own expense, in the
defence of the Indemnified Party in any proceeding. If the Corporation so elects
after receipt of notice of a proceeding, or the Indemnified Party in that notice
so directs, the Corporation shall assume control of the negotiation, settlement
or defence of the proceeding, in which case the defence shall be conducted by
counsel chosen by the Corporation and reasonably satisfactory to the Indemnified
Party. If the Corporation elects to assume control of the defence, the
Indemnified Party shall have the right to participate in the negotiation,
settlement or defence of the proceeding and to retain counsel to act on the
Indemnified Party’s behalf, provided that the fees and disbursements of that
counsel shall be paid by the Indemnified Party. The Indemnified Party and the
Corporation shall cooperate fully with each other and their respective counsel
in the investigation related to, and defence of, any proceeding and shall make
available to each other all relevant books, records, documents and files and
shall otherwise use their best efforts to assist each other’s counsel to conduct
a proper and adequate defence.



--------------------------------------------------------------------------------

10.

The parties wish to encourage the settlement of any proceeding. Accordingly, the
parties agree as follows:

10.1    the Corporation may, with the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld or delayed), enter into
an agreement to settle any proceeding;

10.2    if the Indemnified Party refuses after requested by the Corporation,
acting reasonably, to give consent to the terms of a proposed settlement which
is otherwise acceptable to the Corporation, the Corporation may require the
Indemnified Party to negotiate or defend the Claim independently of the
Corporation. In that case, any amount recovered by the claimant in excess of the
amount for which settlement could have been made by the Corporation shall not be
recoverable under this Agreement, and the Corporation will only be responsible
for costs, charges and expenses up to the time at which settlement could have
been made;

10.3    the Corporation shall not be liable for any settlement of any proceeding
effected without its prior written consent (which consent shall not be
unreasonably withheld or delayed);

10.4    the Indemnified Party shall have the right to negotiate a settlement in
respect of any proceeding, provided that unless the Corporation has approved the
settlement, the Indemnified Party shall pay any compensation or other payment to
be made under the settlement and the costs of negotiating and implementing the
settlement, and shall not seek indemnity from the Corporation in respect of such
compensation, payment or costs; and

10.5    the settlement of a proceeding shall not create a presumption that the
Indemnified Party did not meet or would not have met the Standards of Conduct.

 

11.

The Corporation shall make reasonable best efforts to ensure that all
liabilities of the Corporation under this Agreement are at all times covered by
directors’ and officers’ liability insurance with a responsible insurer. In this
regard, the parties agree that:

11.1    the responsibility for obtaining and maintaining directors’ and
officers’ liability insurance shall rest with a senior manager of the
Corporation, who shall retain an insurance broker or other person having
expertise and experience in directors’ and officers’ liability insurance;

11.2    the Corporation shall provide to the Indemnified Party a copy of each
policy of insurance providing the coverages contemplated by this section 11
promptly after such coverage is obtained, and shall promptly notify the
Indemnified Party if the insurer cancels or refuses to renew such coverage (or
any part of such coverage);



--------------------------------------------------------------------------------

11.3    coverage need not be obtained by of the Corporation if the coverage is
not generally available from responsible insurers, or is available from one or
more responsible insurers but at a cost which, in the opinion of the
Corporation, acting reasonably and taking into account the financial condition
and size of the Corporation and the nature of its business, is excessive (for
greater certainty, the board of directors of the Corporation determined that,
effective as of April 30, 2020, coverage would not be obtained for the reason of
excessive cost); and

11.4    the Corporation shall not do any act or thing (including changing
insurers) or fail to do any act or thing, that could cause or result in a denial
of insurance coverage or of any claim under such coverage; without limiting the
generality of the foregoing, the Corporation shall give prompt and proper notice
to the insurer of any claim against the Indemnified Party.

 

12.

Should any payment made pursuant to this Agreement, including the payment of
insurance premiums or any payment made by an insurer under an insurance policy,
be deemed to constitute a taxable benefit or otherwise be or become subject to
any tax or levy, then the Corporation shall pay any amount as may be necessary
to ensure that the amount received by or on behalf of the Indemnified Party,
after the payment of or withholding for such tax, fully reimburses the
Indemnified Party for the actual cost, expense or liability incurred by or on
behalf of the Indemnified Party.

 

13.

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
shall engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.

 

14.

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

15.

The obligations of the Corporation under this Agreement shall continue after the
Indemnified Party ceases to be a Director or Officer and shall survive
indefinitely.

 

16.

Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.

 

17.

This Agreement shall enure to the benefit of the Indemnified Party and the
Indemnified Party’s heirs, administrators, executors and personal
representatives and shall be binding upon the Corporation and its successors.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

VILLAGE FARMS INTERNATIONAL, INC. by:       Name:   Stephen C. Ruffini   Title:
  Senior Vice-President and Chief Financial Officer       [Insert name of
applicable Director/Officer here]

 

[Signature page to Director/Officer Indemnity Agreement of VFF]